DETAILED ACTION
	This Office action is in response to the communication filed on 9/15/2021. Claims 1-10 are currently pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on application filed in Taiwan on 2/18/2021 has been acknowledged and considered by Examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) that are placed on record in the application file.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0295328 A1 by Tucker et al. (“Tucker”) in view of U.S. Patent Publication 2021/0255711 A1 by Wang, and further in view of U.S. Patent Publication 2016/0306437 A1 by Zhang et al. (“Zhang.”)
	
Regarding claim 1, Tucker teaches a portable electronic apparatus (Fig. 1), comprising: 
a first body (Fig. 1, keyboard housing 120); a second body (Fig. 1, display housing 140), pivotally connected to the first body ([0020], keyboard housing 120 and a display housing 140 that are pivotable with respect to each other via movement about one or more hinges); and 
a keyboard (Fig. 1, keyboard 124), disposed on the first body, comprising a plurality of key structures ([0022], keyboard housing 120 includes a keyboard 124 with keys 125), wherein one of the key structures comprises an elevating platform ([0022], a height or thickness along a z-axis (z1) that extends in a direction outwardly away from touch surfaces of keys 125 of the keyboard 124), a key cap, the key cap is mounted to the elevating platform (Fig. 1 and Fig.10, the keys have depressible caps/tops defining each outwardly extending key as in [0022] and [0024]), 
a camera (Fig. 10, positionable camera 280), wherein the camera is mounted and positioned to the second body, and at least a portion of the camera is exposed to an outside (Fig. 10; [0095], FIG. 10 shows the device 200 as including a mechanism that can be utilized to position the positionable camera 280 on the display housing 240 where camera aperature was visible as in [0078]).

However, Tucker does not teach the camera is mounted at one side of the key cap facing the elevating platform, wherein the camera was mounted and positioned together with the key cap after the camera is detached from the elevating platform together with the key cap,
In the analogous art of deployable and removeable devices, Wang teaches a remote input device such as an optical tracking sensor was positioned on an elevating support structure that is attached to a chassis or base structure of a keyboard and the remote device operated as a keycap (Wang Figs. 1 and 8; [0083]). This removeable keycap with optical tracking sensor allowed each key of the set of keys in the keyboard to have been operated independently when they are positioned in the housing or when they are removed from the housing. In this manner, the set of keys acting as a remote input device can have multiple different buttons that provide different operations or functions, such as an optical sensor 210 in Fig. 2 with the bottom surface facing upward to determine the presence, movement, and texture of a user object within range of the optical sensor. (Wang Figs. 1; [0052]-[0053] and [0072]). It would have been obvious before the effective date to have substituted the position of the optical sensing camera in the keyboard housing sidewall to the keyboard housing top surface.. One of ordinary skill in the art would have been motivated to have located remote input devices that provide different operations or functions within the structure of the keyboard, providing a dual purpose from the keyboard (Wang [0052]-[0053]).  
However, Tucker in view of Wang did not explicitly limit the optical tracking sensor to have been a camera. In the analogous art of keycap optical sensors, Zhang teaches the optical sensor located on the underside of a keycap was implemented with an image detector instead of a light detector, and for example, an image detector was a camera element such as a CMOS image sensor (Zhang Figs. 1A-1C and 3A-E and [0102]). It would have been obvious the optical sensor of Tucker in view of Wang to have similarly been implemented as an image detector as taught by Zhang. One having ordinary skill in the art would have been motivated to have an image detector instead or in addition to a light detector so the keyboard controller was able to monitor image output (Zhang Figs. 1A-1C and 3A-E and [0102]).

Regarding claim 2, Tucker of the combination of references further teaches the portable electronic apparatus according to claim 1, the second body comprises a first magnet, further compromising a second magnet mounted to the camera, and the camera is magnetically attracted to the first magnet through the second magnet to be mounted to the second body (Fig. [0099], As shown, the magnets 1010 and 1020 may interact with each other via an attractive force to secure the positionable camera 280 on the display housing 240).
However, Tucker does not teach he one of the key structures further comprises a second magnet mounted to the key cap, and the key cap is magnetically attracted to the first magnet through the second magnet to be mounted to the second body.
In the analogous art of deployable and removeable devices, Wang teaches a remote input device such as an optical tracking sensor was positioned on an elevating support structure that is attached to a chassis or base structure of a keyboard and the remote device operated as a keycap (Wang Figs. 1 and 8; [0083]). A magnetic structure is also located in the housing of the input device (Wang [0056]). It would have been obvious before the effective date to have substituted the position of the optical camera in the keyboard housing sidewall to the keyboard housing top surface. One of ordinary skill in the art would have been motivated to have located remote input devices that provide different operations or functions within the structure of the keyboard, providing a dual purpose from the keyboard (Wang [0052]-[0053]).  

Requesting claim 3, Tucker of the combination of references further teaches the portable electronic apparatus according to claim 2, the second body further comprises a first electrical connection component adjacent to the first magnet, the one of the structures further comprises a second electrical connection component mounted to the camera, the second electrical connection component is electrically connected to the camera, the second magnet is magnetically attracted to the first magnet, and the second electrical connection component electrically contacts the first electrical connection component (Fig. 11; [0100], In the example of FIG. 11, the display housing 240 can include power connectors 1112 and 1114 (e.g., tabs, rails, etc.) and the positionable camera 280 can include power connectors 1122 and 1124).
However, Tucker did not teach the structure was a key structure with a keycap to which the camera was mounted. 
In the analogous art of deployable and removeable devices, Wang teaches a remote input device was positioned on an elevating support structure that is attached to a chassis or base structure of a keyboard and the remote device operated as a keycap (Wang Figs. 1 and 8; [0083]). This removeable keycap allowed each key of the set of keys in the keyboard to have been operated independently when they are positioned in the housing or when they are removed from the housing. In this manner, the set of keys acting as a remote input device can have multiple different buttons that provide different operations or functions (Wang Figs. 1; [0052]-[0053] and [0040]) . A magnetic structure is also located in the housing of the input device (Wang [0056]). It would have been obvious before the effective date to have substituted the position of the optical camera in the keyboard housing sidewall to the keyboard housing top surface. One of ordinary skill in the art would have been motivated to have located remote input devices that provide different operations or functions within the structure of the keyboard, providing a dual purpose from the keyboard (Wang [0052]-[0053]).  

Requesting claim 4, Tucker of the combination of references further teaches the portable electronic apparatus according to claim 3, the first electrical connection component is exposed to a lateral side of the second body, the camera has a through hole, and the second electrical connection component is inserted in the through hole (Fig. 11; [0100], In the example of FIG. 11, the display housing 240 can include exposed power connectors 1112 and 1114 (e.g., tabs, rails, etc.) on its bezel and the positionable camera 280 can include power connectors 1122 and 1124 that received the protruding tabs and rails).
However, Tucker did not teach the camera was mounted to a keycap.
In the analogous art of deployable and removeable devices, Wang teaches a remote input device was positioned on an elevating support structure that is attached to a chassis or base structure of a keyboard and the remote device operated as a keycap (Wang Figs. 1 and 8; [0083]). This removeable keycap allowed each key of the set of keys in the keyboard to have been operated independently when they are positioned in the housing or when they are removed from the housing. In this manner, the set of keys acting as a remote input device can have multiple different buttons that provide different operations or functions (Wang Figs. 1; [0052]-[0053] and [0040]) . A magnetic structure is also located in the housing of the input device (Wang [0056]). It would have been obvious before the effective date to have substituted the position of the optical camera in the keyboard housing sidewall to the keyboard housing top surface. One of ordinary skill in the art would have been motivated to have located remote input devices that provide different operations or functions within the structure of the keyboard, providing a dual purpose from the keyboard (Wang [0052]-[0053]).  

Requesting claim 5, Tucker of the combination of references further teaches the portable electronic apparatus according to claim 3, a number of the first magnet is two, the first electrical connection component is located between the two first magnets, a number of the second magnet is two, and the second electrical connection component is located between the two second magnets (Figs. 10-11; [0099]-[0100], As shown, the magnets 1010 and 1020 may interact with each other via an attractive force to secure the positionable camera 280 on the display housing 240 and the display housing 240 can include exposed power connectors 1112 and 1114 (e.g., tabs, rails, etc.) and the positionable camera 280 can include power connectors 1122 and 1124 that received the protruding tabs and rails).

Requesting claim 6, Tucker of the combination of references further teaches the portable electronic apparatus according to claim 1, the one of the key structures further comprises a magnet mounted to the camera  (Fig. [0099], As shown, the magnets 1010 and 1020 may interact with each other via an attractive force to secure the positionable camera 280 on the display housing 240), an electrical connection component mounted to the camera (Fig. 11; [0100], In the example of FIG. 11, the display housing 240 can include power connectors 1112 and 1114 (e.g., tabs, rails, etc.) and the positionable camera 280 can include power connectors 1122 and 1124), and a battery mounted to the camera, the battery is electrically connected to the camera and the electrical connection component ([0050], As an example, a camera can include a rechargeable battery. Such a battery may be rechargeable via physically connection to a charger and/or via wireless connection to a charger. As an example, a physical connection may be via a cable or a socket of a computing device), the camera is mounted and positioned to the second body, and the magnet is magnetically attracted to the second body (Fig. [0099], As shown, the magnets 1010 and 1020 may interact with each other via an attractive force to secure the positionable camera 280 on the display housing 240).
Tucker did not teach the camera was is mounted at one side of the key cap, after the keycap is detached from the elevating platform together with the camera.
In the analogous art of deployable and removeable devices, Wang teaches a remote input device was positioned on an elevating support structure that is attached to a chassis or base structure of a keyboard and the remote device operated as a keycap (Wang Figs. 1 and 8; [0083]). This removeable keycap allowed each key of the set of keys in the keyboard to have been operated independently when they are positioned in the housing or when they are removed from the housing. In this manner, the set of keys acting as a remote input device can have multiple different buttons that provide different operations or functions (Wang Figs. 1; [0052]-[0053] and [0040]) . A magnetic structure is also located in the housing of the input device and a battery (Wang [0056]). It would have been obvious before the effective date to have substituted the position of the optical camera in the keyboard housing sidewall to the keyboard housing top surface. One of ordinary skill in the art would have been motivated to have located remote input devices that provide different operations or functions within the structure of the keyboard, providing a dual purpose from the keyboard (Wang [0052]-[0053]).  

Regarding claim 7, Tucker does not teach the portable electronic apparatus according to claim 6, the one of the key structures further comprises a wireless transmission device mounted to the key cap, and the camera is electrically connected to the wireless transmission device.
In the analogous art of deployable and removeable devices, Wang teaches a remote input device was positioned on an elevating support structure that is attached to a chassis or base structure of a keyboard and the remote device operated as a keycap (Wang Figs. 1 and 8; [0083]). This removeable keycap allowed each key of the set of keys in the keyboard to have been operated independently when they are positioned in the housing or when they are removed from the housing. In this manner, the set of keys acting as a remote input device can have multiple different buttons that provide different operations or functions (Wang Figs. 1; [0052]-[0053] and [0040]). A magnetic structure and wireless charging interface for receiving electrical power for its components is also located in the housing of the input device, (Wang [0056] and [0095]). It would have been obvious before the effective date to have substituted the position of the optical camera in the keyboard housing sidewall to the keyboard housing top surface. One of ordinary skill in the art would have been motivated to have located remote input devices that provide different operations or functions within the structure of the keyboard, providing a dual purpose from the keyboard (Wang [0052]-[0053]).

Requesting claim 8, Tucker of the combination of references further teaches the portable electronic apparatus according to claim 1, the second body has a display region and a frame region surrounding the display region, and the camera detached from the elevating platform is mounted and positioned to the display region or the frame region ([0099], the display housing 240 can include one or more of the magnets 1020, which may be fixed or positionable along a bezel portion of the display housing 240. As an example, the positionable camera 280 can include at least one magnet 1010 and the display housing 240 can include at least one strip of magnetic material 1030 where the at least one magnet 1010 can establish an attractive force with respect to the strip of magnetic material 1030). 
However, Tucker did not teach that the camera was mounted to a keycap. 
In the analogous art of deployable and removeable devices, Wang teaches a remote input device was positioned on an elevating support structure that is attached to a chassis or base structure of a keyboard and the remote device operated as a keycap (Wang Figs. 1 and 8; [0083]). This removeable keycap allowed each key of the set of keys in the keyboard to have been operated independently when they are positioned in the housing or when they are removed from the housing. In this manner, the set of keys acting as a remote input device can have multiple different buttons that provide different operations or functions (Wang Figs. 1; [0052]-[0053] and [0040]). A magnetic structure and wireless charging interface for receiving electrical power for its components is also located in the housing of the input device, (Wang [0056] and [0095]). It would have been obvious before the effective date to have substituted the position of the optical camera in the keyboard housing sidewall to the keyboard housing top surface. One of ordinary skill in the art would have been motivated to have located remote input devices that provide different operations or functions within the structure of the keyboard, providing a dual purpose from the keyboard (Wang [0052]-[0053]).

Requesting claim 9, Tucker of the combination of references further teaches the portable electronic apparatus according to claim 8, the key cap has a pressing surface (Fig. 1 and Fig.10, the keys have depressible caps/tops defining each outwardly extending key as in [0022] and [0024]), a through hole penetrating through the pressing surface, the camera overlaps the through hole (Fig. 2, camera aperture 286), the camera detached from the elevating platform contacts the display region or the frame region through the bottom surface ([0099], the display housing 240 can include one or more of the magnets 1020, which may be fixed or positionable along a bezel portion of the display housing 240. As an example, the positionable camera 280 can include at least one magnet 1010 and the display housing 240 can include at least one strip of magnetic material 1030 where the at least one magnet 1010 can establish an attractive force with respect to the strip of magnetic material 1030).

However, Tucker did not teach a bottom surface facing away from the pressing surface, and the camera was mounted to the keycap. 
In the analogous art of deployable and removeable devices, Wang teaches a remote input device was positioned on an elevating support structure that is attached to a chassis or base structure of a keyboard and the remote device operated as a keycap (Wang Figs. 1 and 8; [0083]). This removeable keycap allowed each key of the set of keys in the keyboard to have been operated independently when they are positioned in the housing or when they are removed from the housing. In this manner, the set of keys acting as a remote input device can have multiple different buttons that provide different operations or functions (Wang Figs. 1; [0052]-[0053] and [0040]). In this case, the input device 1600 can include a housing 1602 with an outer topsurface 1604 having a central feature 1606 with through hole for an optical sensor configured to detect the presence, surface features, or movement of a user object external to the outer surface 1604 and a bottom surface of the input device or keycap (Wang Fig. 16; [0101]). It would have been obvious before the effective date to have substituted the position of the optical camera in the keyboard housing sidewall to the keyboard housing top surface. One of ordinary skill in the art would have been motivated to have located remote input devices that provide different operations or functions within the structure of the keyboard, providing a dual purpose from the keyboard (Wang [0052]-[0053]).

Regarding claim 10, Tucker of the combination of references further teaches the portable electronic apparatus according to claim 1, the camera has a pressing surface and a side surface surrounding the pressing surface, the second body has a display region, a frame region surrounding the display region, and a lateral side surrounding the frame region, and the camera detached from the elevating platform contacts the lateral side through the side surface (See Fig. 10; [0099], the display housing 240 can include one or more of the magnets 1020, which may be fixed or positionable along a bezel portion of the display housing 240. As an example, the positionable camera 280 can include at least one magnet 1010 and the display housing 240 can include at least one strip of magnetic material 1030 where the at least one magnet 1010 can establish an attractive force with respect to the strip of magnetic material 1030).
However, Tucker did not teach the camera was mounted to the keycap. 
In the analogous art of deployable and removeable devices, Wang teaches a remote input device was positioned on an elevating support structure that is attached to a chassis or base structure of a keyboard and the remote device operated as a keycap (Wang Figs. 1 and 8; [0083]). This removeable keycap allowed each key of the set of keys in the keyboard to have been operated independently when they are positioned in the housing or when they are removed from the housing. In this manner, the set of keys acting as a remote input device can have multiple different buttons that provide different operations or functions (Wang Figs. 1; [0052]-[0053] and [0040]). It would have been obvious before the effective date to have substituted the position of the optical camera in the keyboard housing sidewall to the keyboard housing top surface. One of ordinary skill in the art would have been motivated to have located remote input devices that provide different operations or functions within the structure of the keyboard, providing a dual purpose from the keyboard (Wang [0052]-[0053]).



Conclusion	
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 2018/0188773 by Perelli et al. teaches a detachable touch screen from a two body display device. 
U.S. Patent Application 2005/0128284 by Hoffer et al. teaches a camera embedded in a keyboard housing. 
U.S. Patent 6,654,050 by Karube et al. teaches a detachable image input unit or camera that was housed into a computer. 
U.S. Patent Application 2003/0058363 by Boyden et al. teaches magnetic small camera to a television. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621  

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621